DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 has been considered by the examiner.

Claim Interpretation
Claim 3 recites “a third hydraulic pump”. 
Applicant’s specification states:
 “As shown in Figures 4-8, the hydraulic pump system may also include only one pump, i.e. a third hydraulic pump 23 without the first and second hydraulic pumps 21 and 22 as shown in Figures 2-3.”

The specification does not disclose an embodiment with three pumps, therefore the “third hydraulic pump” recited in the claims will be interpreted to be naming indicia rather than implicitly requiring a second and first pump within the system because applicant’s drawings and specification do not support a total of 3 pumps within applicant’s disclosed dynamic system.
Claim 5 recites “a third motor controller” The term “third” has been interpreted to be naming indicia rather than implicitly requiring a second pump within the system because applicant’s drawings and specification do not support a total of 3 pumps within applicant’s dynamic system.
The terms “first”, “second”, and “third” as used in the claims and specification indicate that these terms are used as naming indicia to refer to individual pumps or controller. As best understood, the recitation of a third pump or a third controller does not mean there is an implied first and/or second pump or controller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirozawa (US 9217239)
Hirozawa discloses:
1. (Original) A dynamic system for driving a lifting apparatus to ascend and descend, comprising a hydraulic cylinder (6), a liquid delivery system (fluid conduits connected to valve 23), a battery system (13, 12), a motor control unit (13, 15, 16, 18), a first motor (10), a second motor (26) decoupled from the first motor, a hydraulic pump system (11, 25) and a reservoir (T), wherein: during ascent of the lifting apparatus, the battery system provides power for the first motor through the motor control unit, the first motor driving the hydraulic pump system to rotate, the hydraulic pump system drawing liquid from the reservoir and supplying the liquid to the liquid delivery system, the liquid delivery system supplying the liquid to the hydraulic cylinder, the hydraulic cylinder converting hydraulic energy into mechanical energy to drive the lifting apparatus to ascend (Col. 8 lines 43-46, when generator-motor 10 operates as a motor, it assists in driving pump 11 which supplies fluid to boom cylinder 6 to raise the lifting apparatus 6); and during descent of the lifting apparatus, the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the hydraulic pump system through the liquid delivery system and driving the hydraulic pump system to rotate, the hydraulic pump system driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system (Col. 5 lines 63-67, Col. 6 lines 1-7).
4. (Original) The dynamic system according to claim 1, wherein the motor control unit comprises a first motor controller, a first motor interface and a second motor interface, the first motor controller being connected with the battery system, the first motor interface being connected with the first motor, the second motor interface being connected with the second motor, wherein: during the ascent of the lifting apparatus, the first motor controller allows, through the first motor interface, the first motor to work solely to drive the liquid delivery system, and concurrently, the second motor does not participate in the driving of the liquid delivery system; and during the descent of the lifting apparatus, the first motor controller allows, through the second motor interface, the second motor to generate electric energy and solely provide the electric energy for the battery system, and concurrently, the first motor does not participate in the provision of electric energy to the battery system (dashed lines between generator-motors 26, 10 with their inverters 16, 18 represent motor interfaces, inverters may be interpreted as controllers, 15 may be interpreted as the both motor controllers, when the boom lowering operation is performed, generator motor 10 does not drive the participate in the electric generation of the generator motor 26 during the boom lowering operation, and generator motor 26 does not participate in the driving of the fluid delivery of the pump to the boom during the boom ascending operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura (US 9598842) in view of Sawada et al. (US 2010/0096918), hereinafter ‘Sawada’.
Imura discloses:
1. (Original) A dynamic system for driving a lifting apparatus to ascend and descend, comprising a hydraulic cylinder (6), a liquid delivery system (see Fig. 2), a battery system (8), a motor control unit (20), a first motor (7), a hydraulic pump system (9) and a reservoir (14), wherein: during ascent of the lifting apparatus, the battery system provides power for the first motor through the motor control unit, the first motor driving the hydraulic pump system to rotate, the hydraulic pump system drawing liquid from the reservoir and supplying the liquid to the liquid delivery system, the liquid delivery system supplying the liquid to the hydraulic cylinder, the hydraulic cylinder converting hydraulic energy into mechanical energy to drive the lifting apparatus to ascend (Col. 10 lines 10-27); and during descent of the lifting apparatus, the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the hydraulic pump system through the liquid delivery system and driving the hydraulic pump system to rotate, the hydraulic pump system driving the motor to rotate, the motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system (Col. 11 lines 39-62).
Imura does not disclose a second motor decoupled from the first motor, or wherein the hydraulic pump system driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system.
However, Sawada discloses a power system that uses electric motor generators coupled to a rotating device similar to Imura and the present application and therefore constitutes analogous art. Sawada teaches two decoupled motor generators 34-1, 34-2 coupled to a single power transmission mechanism 36 that is coupled to a rotary device via shaft 38. Sawada teaches one of motor generators 34-1, 34-2 may serve as an electric motor only while the other motor generator may serve as an electric generator only (Sawada paragraph [0053]) and teaches that the motor generators may generate a rotational drive force or receive a rotational force from outside to generator AC power (Sawada paragraph [0052]) and discloses separate motor controllers 30-1, 30-2 for each motor generator (see Sawada Figures).
Since using two decoupled motor generators coupled to the same output shaft device used to rotate or receive external rotational force is known in the art, and hydraulic pump/motors are known rotational devices, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Imura to have used a second motor decoupled from the first motor, and wherein 
one of motor generators 34-1, 34-2 may serve as an electric motor only while the other motor generator may serve as an electric generator only as taught by Sawada such that the hydraulic pump system driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system, as a matter of applying a known technique to a known system to yield only predictable results. The resulting modified system of Imura would operate in the same manner as originally disclosed while having two motor generators 7 coupled to hydraulic pump/motor 9 instead one just one, which also provides the benefit of redundancy in the event one motor fails. 
	
The combination of Imura and Sawada further renders obvious:
3. (Original) The dynamic system according to claim 1, wherein the hydraulic pump system comprises a third hydraulic pump (9), wherein: during the ascent of the lifting apparatus, the first motor drives the third hydraulic pump to rotate in a first direction, the third hydraulic pump drawing liquid from the reservoir and supplying the liquid to the liquid delivery system, the liquid delivery system supplying the liquid to the hydraulic cylinder, the hydraulic cylinder converting hydraulic energy into mechanical energy to drive the lifting apparatus to ascend (Col. 10 lines 10-27); and during the descent of the lifting apparatus, the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the third hydraulic pump through the liquid delivery system and driving the third hydraulic pump to rotate in a second direction, the third hydraulic pump driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system, thereby charging the battery system (Imura Col. 11 lines 39-62).

4. (Original) The dynamic system according to claim 1, wherein the motor control unit comprises a first motor controller, a first motor interface and a second motor interface (Sawada 30-1, 30-2 are first and second motor interfaces), the first motor controller being connected with the battery system (battery system 6-1, 6-2), the first motor interface being connected with the first motor, the second motor interface being connected with the second motor (first motor interface 30-1 connected to first motor 34-1; second motor interface 30-2 connected to second motor 34-2), wherein: during the ascent of the lifting apparatus, the first motor controller allows, through the first motor interface, the first motor to work solely to drive the liquid delivery system, and concurrently, the second motor does not participate in the driving of the liquid delivery system; and during the descent of the lifting apparatus, the first motor controller allows, through the second motor interface, the second motor to generate electric energy and solely provide the electric energy for the battery system, and concurrently, the first motor does not participate in the provision of electric energy to the battery system (Sawada paragraph [0053] discloses one motor generator serving only as an electric driving motor to drive the output shaft 38, and the other motor generator serving only as an electric generator that receives rotational energy from the output shaft 38, in light of the implementation into the system of Imura, the output shaft 38 of Sawada would be coupled to the hydraulic pump/motor 9 of Imura by substituting the single motor generator 7 of Imura with two motor generators as taught by Sawada).

7. (Original) The dynamic system according to claim 1, wherein the hydraulic delivery system comprises a first pipe (Imura pipe including 11c) and a second pipe (Imura pipe including 11b), wherein: the first pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the first pipe flows from the hydraulic pump system to the hydraulic cylinder; and the second pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the second pipe flows from the hydraulic cylinder to the hydraulic pump system (Imura see Fig. 2).

8. (Original) The dynamic system according to claim 7, wherein the liquid delivery system further comprises a first valve (check valve near 11c) located in the first pipe and a second valve (check valve near 11b) located in the second pipe, wherein: the first valve allows the liquid in the first pipe to flow from the hydraulic pump system to the hydraulic cylinder; and the second valve allows the liquid in the second pipe to flow from the hydraulic cylinder to the hydraulic pump system.

9. (Original) The dynamic system according to claim 7, wherein the hydraulic delivery system further comprises a first throttle valve (11c) located in the first pipe and a second throttle valve (11b) located in the second pipe, wherein: the first throttle valve controls a liquid flow in the first pipe; and the second throttle valve controls a liquid flow in the second pipe.

11. (New) The dynamic system according to claim 3, further comprising a gear box that switches a coupling of the third hydraulic pump between a shaft of the first motor and a shaft of the second motor (Sawada 36 is a gear box that couples both motor generators selectively as one operates only as a generator and one operates only as a motor, in order for the specific motor only operation and generator only operation, the coupling 36 must selectively connect one of the motor generators to the shaft 38 accordingly).

12. (New) The dynamic system according to claim 11, wherein the motor control unit comprises a first motor controller, a first motor interface and a second motor interface, the first motor controller being connected with the battery system, the first motor interface being connected with the first motor, the second motor interface being connected with the second motor (see Sawada Fig. 1, motor interfaces 30-1, 30-2 or the lines connected to the motor generators 34-1, 34-2, motor controllers may be interpreted as 30-1 and 30-2, or 32), wherein: during the ascent of the lifting apparatus, the first motor controller allows, through the first motor interface, the first motor to work solely to drive the liquid delivery system, and concurrently, the second motor does not participate in the driving of the liquid delivery system; and during the descent of the lifting apparatus, the first motor controller allows, through the second motor interface, the second motor to generate electric energy and solely provide the electric energy for the battery system, and concurrently, the first motor does not participate in the provision of electric energy to the battery system (Sawada 36 is a gear box that couples both motor generators selectively as one operates only as a generator and one operates only as a motor, in order for the specific motor only operation and generator only operation, the coupling 36 must selectively connect one of the motor generators to the shaft 38 accordingly; Sawada paragraph [0053] discloses one motor generator serving only as an electric driving motor to drive the output shaft 38, and the other motor generator serving only as an electric generator that receives rotational energy from the output shaft 38, in light of the implementation into the system of Imura, the output shaft 38 of Sawada would be coupled to the hydraulic pump/motor 9 of Imura by substituting the single motor generator 7 of Imura with two motor generators as taught by Sawada).

13. (New) The dynamic system according to claim 12, wherein the hydraulic delivery system comprises a first pipe (pipe including 11c) and a second pipe (pipe including 11b, wherein: the first pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the first pipe flows from the hydraulic pump system to the hydraulic cylinder; and the second pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the second pipe flows from the hydraulic cylinder to the hydraulic pump system.

14. (New) The dynamic system according to claim 13, wherein the liquid delivery system further comprises a first valve (check valve near 11c) located in the first pipe and a second valve (check valve near 11b) located in the second pipe, wherein: the first valve allows the liquid in the first pipe to flow from the hydraulic pump system to the hydraulic cylinder; and the second valve allows the liquid in the second pipe to flow from the hydraulic cylinder to the hydraulic pump system.

15. (New) The dynamic system according to claim 14, wherein the hydraulic delivery system further comprises a first throttle valve (11c) located in the first pipe and a second throttle valve (11b) located in the second pipe, wherein: the first throttle valve controls a liquid flow in the first pipe; and the second throttle valve controls a liquid flow in the second pipe.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura in view of Sawada as applied to claim 1 above, and further in view of Kawasaki et al. (US 8538612), hereinafter ‘Kawasaki’.
Regarding claim 6, the combination of Imura and Sawada renders obvious the dynamic system according to claim 1, but does not disclose the limitation wherein the first motor has a rated power greater than a rated power of the second motor
However, Kawasaki discloses a hydraulic system similar to Imura and the present application and therefore constitutes analogous art. Kawasaki discloses different sized electric motors are known in the art and advantages or using a smaller electric motor provides a larger cost advantage while using a larger electric motor is more suitable if the electric motor is intended to be used for a longer duration to avoid burning out the electric motor (Kawasaki Col. 1).
Since there are advantages to using different sized electric motors (smaller motor having a smaller rated power and a relatively larger motor), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a larger sized electric motor for the first motor that drives the main pump of the system to avoid any burning out of the electric motor because the main pump is expected to be utilized in a more intensive manner compared to the second electric motor-generator that is used only as a generated to generate electricity for storage. 

Claim(s) 1, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 9518593), hereinafter ‘Mori’ in view of Kawasaki et al. (US 8538612), hereinafter ‘Kawasaki’.
Mori discloses:
1. (Original) A dynamic system for driving a lifting apparatus to ascend and descend, comprising a hydraulic cylinder (7, 9-12), a liquid delivery system (4), a battery system (41, 42, 43, 53, 56, 	(55), a motor control unit (55 or 45), a first motor (1), a second motor (52, 53) decoupled from the first motor, a hydraulic pump system (2) and a reservoir (T), wherein: during ascent of the lifting apparatus, the battery system provides power for the first motor through the motor control unit, the first motor driving the hydraulic pump system to rotate, the hydraulic pump system drawing liquid from the reservoir and supplying the liquid to the liquid delivery system, the liquid delivery system supplying the liquid to the hydraulic cylinder, the hydraulic cylinder converting hydraulic energy into mechanical energy to drive the lifting apparatus to ascend (Col. 4 lines 31-57);
Mori does not disclose the limitation wherein during descent of the lifting apparatus, the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the hydraulic pump system through the liquid delivery system and driving the hydraulic pump system to rotate, the hydraulic pump system driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system.
However, Kawasaki discloses a hydraulic system similar to Mori and the present application and therefore constitutes analogous art. Kawasaki teaches directing fluid from a lowering boom BC to a hydraulic machine AM to drive a motor generator to generate electricity to be stored in the battery 24 (Kawasaki, Col. 12). Kawasaki discloses during descent of the lifting apparatus (Kawasaki BC), the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the hydraulic pump system through the liquid delivery system and driving the hydraulic pump system to rotate, the hydraulic pump system driving the second motor to rotate, the second motor (Kawasaki AM) generating electric energy and providing the electric energy for the battery system (Kawasaki 24) through the motor control unit, thereby charging the battery system (Kawasaki Col. 12). Kawasaki also discloses different sized electric motors are known in the art and advantages or using a smaller electric motor provides a larger cost advantage while using a larger electric motor is more suitable if the electric motor is intended to be used for a longer duration to avoid burning out the electric motor (Kawasaki Col. 1).
Since converting boom hydraulic energy to electrical energy is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Mori to have implemented the feature wherein during descent of the lifting apparatus, the mechanical energy of the dynamic system for the lifting apparatus is converted into hydraulic energy to make the liquid in the hydraulic cylinder flow to the liquid delivery system, the liquid flowing to the hydraulic pump system through the liquid delivery system and driving the hydraulic pump system to rotate, the hydraulic pump system driving the second motor to rotate, the second motor generating electric energy and providing the electric energy for the battery system through the motor control unit, thereby charging the battery system as taught by Kawasaki to recover energy for a more efficient system.

4. (Original) The dynamic system according to claim 1, wherein the motor control unit comprises a first motor controller (Mori 45, 45, 42, 41), a first motor interface (Mori, connections between 1, 43, 45, 42, 41) and a second motor interface (Mori, 55, 53, 56, 41), the first motor controller being connected with the battery system, the first motor interface being connected with the first motor, the second motor interface being connected with the second motor (Mori, see Fig. 1), wherein: during the ascent of the lifting apparatus, the first motor controller allows, through the first motor interface, the first motor to work solely to drive the liquid delivery system, and concurrently, the second motor does not participate in the driving of the liquid delivery system (Mori, see Fig. 1, second motor controller does not control the pump 2); and during the descent of the lifting apparatus, the first motor controller allows, through the second motor interface, the second motor to generate electric energy and solely provide the electric energy for the battery system, and concurrently, the first motor does not participate in the provision of electric energy to the battery system (second motor interface charges battery 41 separately from the first motor interface operation).

6. (Original) The dynamic system according to claim 1, wherein the first motor has a rated power greater than a rated power of the second motor (in light of the teaching from Kawasaki, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a larger sized electric motor for the first motor that drives the main pump of the system to avoid any burning out of the electric motor because the main pump is expected to be utilized in a more intensive manner compared to the second electric motor-generator).

7. (Original) The dynamic system according to claim 1, wherein the hydraulic delivery system comprises a first pipe (4a, 2a, etc.) and a second pipe (51, etc.), wherein: the first pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the first pipe flows from the hydraulic pump system to the hydraulic cylinder; and the second pipe is connected between the hydraulic pump system and the hydraulic cylinder, and liquid in the second pipe flows from the hydraulic cylinder to the hydraulic pump system (see Fig. 1).

8. (Original) The dynamic system according to claim 7, wherein the liquid delivery system further comprises a first valve (26e, etc.) located in the first pipe and a second valve (27d) located in the second pipe, wherein: the first valve allows the liquid in the first pipe to flow from the hydraulic pump system to the hydraulic cylinder; and the second valve allows the liquid in the second pipe to flow from the hydraulic cylinder to the hydraulic pump system (it should be noted that recitations of pipes are broad because various pipes/conduits between the pump system and hydraulic cylinder may be interpreted to be either the first or second pipe absent further limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (US 2019/0003494) and Pace (US 6005360) discloses a forklift system having a hydraulic pump/motor driven by an electric device that operates as a motor to drive the hydraulic pump during a lifting operation, and operates as a generator during a lowering operation to generate electricity
Morita et al. (US 10414390) discloses a first and second motor coupled to a pump, wherein the motors are separable via a clutch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 28, 2022